Exhibit 10.158

























ERIE INDEMNITY COMPANY
DEFERRED COMPENSATION PLAN
FOR OUTSIDE DIRECTORS

(As Amended and Restated as of July 29, 2015)




BASIC PLAN DOCUMENT


APPENDIX A


APPENDIX B






--------------------------------------------------------------------------------



ERIE INDEMNITY COMPANY
DEFERRED COMPENSATION PLAN
FOR OUTSIDE DIRECTORS

(As Amended and Restated as of July 29, 2015)


BASIC PLAN DOCUMENT


ARTICLE ONE


INTRODUCTION


This Erie Indemnity Company Deferred Compensation Plan for Outside Directors
(the “Plan”) is an unfunded, non-qualified, deferred compensation arrangement
created for outside directors of Erie Indemnity Company (the “Company”). It is
intended that the Plan will aid in retaining and attracting outside directors of
exceptional ability by providing such directors with a vehicle for deferring
director’s compensation until retirement or other separation from service from
the Board of Directors of Erie Indemnity Company.


The Plan was effective as of May 1, 1997 and has been amended thereafter.
Effective as soon as practical following July 29, 2015, the Plan is being
divided into its two principal components, a voluntary deferred compensation
component, governed by the terms of the documents comprising the Plan, and a
deferred stock component, governed by the terms of the documents comprising the
Erie Indemnity Company Deferred Stock Plan for Outside Directors (the “Deferred
Stock Plan”). This amendment and restatement of the Plan shall constitute an
amendment, restatement and continuation of the voluntary deferred compensation
component of the Plan and is generally effective as of July 29, 2015. Events
occurring before the applicable effective date of any provision of this
amendment and restatement shall be governed by the applicable provision of the
Plan as in effect on the date of the event.


This amendment and restatement of the Plan is comprised of three primary
documents: (i) this Basic Plan Document, which principally addresses definitions
and procedural matters that apply to all amounts that accumulate under the Plan,
(ii) Appendix A, which incorporates provisions of the Plan relating to Plan
accounts that were earned and vested on or before December 31, 2004, and (iii)
Appendix B, which incorporates provisions of the Plan relating to those portions
of Plan accounts that are earned or become vested on or after January 1, 2005.




ARTICLE TWO


DEFINITIONS


When the following words or phrases are used in the Plan document with initial
capital letters, they shall have the following meanings, except where otherwise
modified in Appendix A or Appendix B:



2



--------------------------------------------------------------------------------



2.1
“Administrator” shall mean the person or committee, appointed by the Board, who
shall be responsible for the administrative functions assigned to it under the
Plan.



2.2
“Beneficiary” shall mean the individual(s) or trust(s) selected by a Participant
to receive payment of amounts credited under the Plan in the event of the
Participant’s death, as evidenced by the most recent, properly completed and
executed, Beneficiary designation which the Participant has delivered to the
Administrator prior to the Participant’s death. A Participant may make a single
Beneficiary designation to govern the distribution of the Participant’s entire
interest under the Plan (including the total balance of all accounts maintained
under both Appendix A and Appendix B) that shall apply in the event of the
Participant’s death before commencement of payments. Furthermore, the
Participant may make a single, but separate, Beneficiary designation to govern
the distribution of any remaining interest under the Plan (including the total
balance of all accounts maintained under both Appendix A and Appendix B) that
shall apply in the event of the Participant’s death after payments have
commenced but before all scheduled payments have been made. A Participant may
change either or both of these Beneficiary designations at any time by
delivering a new designation of Beneficiary to the Administrator on such form or
forms as may be satisfactory to the Administrator. A new designation of
Beneficiary shall be effective upon receipt by the Administrator of the
completed and executed designation. As of such effective date, the new
designation shall divest any Beneficiary named in a prior designation in that
interest indicated in the prior designation. If no effective Beneficiary
designation is in effect on the death of the Participant, or if all designated
Beneficiaries have predeceased the Participant, any payments to be made under
the Plan on account of the Participant’s death shall be paid to the estate of
the Participant.



The Beneficiary election, or default election, in effect under the Plan as of
July 28, 2015 shall remain in effect on July 29, 2015 under the Plan and under
the Deferred Stock Plan until otherwise changed pursuant to the terms of the
Plan and/or the terms of the Deferred Stock Plan.


2.3
“Board” shall mean the Board of Directors of the Erie Indemnity Company.



2.4
“Board Compensation” shall mean the remuneration, expressed in terms of a cash
amount, earned by a Director for service on the Board including, without
limitation, a retainer, meeting fees and chairperson’s fees.



2.5
“Code” shall mean the Internal Revenue Code of 1986, as amended.



2.6
“Committee” shall mean the Executive Compensation and Development Committee of
the Board or its successor, as designated by the Board.



2.7
“Company” shall mean the Erie Indemnity Company, a Pennsylvania business
corporation.



2.8
“Deferred Compensation Account” shall mean such account as defined in Appendix A
and/or Appendix B, as applicable. A Participant’s Deferred Compensation Account
shall at all times be 100% vested and nonforfeitable.




3



--------------------------------------------------------------------------------



2.9
“Deferred Stock Plan” shall mean the Erie Indemnity Company Deferred Stock Plan
for Outside Directors, as amended and in effect on the date of determination.



2.10
“Director” shall mean a member of the Board.



2.11
“Employee” shall mean a person engaged in performing services for the Company,
or its affiliates or subsidiaries, as an exempt or non-exempt full-time
employee, as defined by the Company’s Corporate Personnel Manual, as in
existence at the time of determination, and not as an independent contractor.



2.12
“Outside Director” shall mean a Director who is not an Employee or officer of
the Company, its affiliates or subsidiaries.



2.13
“Participant” shall mean each Outside Director who participates in the Plan in
accordance with the terms and conditions of the Plan.



2.14
“Plan” shall mean the Erie Indemnity Company Deferred Compensation Plan for
Outside Directors, as set forth in the provisions of the Basic Plan Document,
Appendix A, Appendix B, and including any amendments, appendices and exhibits to
these documents.



2.15
“Retirement Plan Transfer Account” shall mean such account as defined in
Appendix B. Effective on and after December 6, 2011, each Participant’s
Retirement Plan Transfer Account shall be 100% vested and nonforfeitable.



2.16
“Total Deferred Cash Account” shall mean such account as defined in Appendix B.





ARTICLE THREE


ADMINISTRATION


3.1.
GENERAL ADMINISTRATION



The Administrator shall be charged with the administration of the Plan. The
Administrator shall have all such powers as may be necessary to discharge its
duties relative to the administration of the Plan, including by way of
illustration and not limitation, discretionary authority to interpret and
construe the Plan, to determine and decide all questions of fact, and all
disputes arising under the Plan including, but not limited to, the validity of
any election or designation as may be necessary or appropriate hereunder and the
right of any Participant or Beneficiary to receive payment of all or any portion
of amounts represented by a Deferred Compensation Account and/or Retirement Plan
Transfer Account maintained hereunder. The Administrator shall have all power
necessary to adopt, alter and repeal such administrative rules, regulations and
practices governing the operation of the Plan as it, in its sole discretion, may
from time to time deem advisable and shall have the power to make equitable
adjustments to remedy any mistakes or errors in the administration of the Plan.
The Administrator shall not be liable to any person for any action taken or
omitted in connection with the interpretation and administration of the Plan
unless attributable to willful misconduct. The Administrator shall be entitled
to conclusively rely

4



--------------------------------------------------------------------------------



upon all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
the Company with respect to the Plan. Any individual serving as Administrator
shall not participate in any action or determination regarding solely his own
benefits payable hereunder. Decisions of the Administrator made in good faith
shall be final, conclusive and binding upon all parties. Until modified by the
Administrator, the claims and review procedures set forth in Sections 3.2 and
3.3 shall be the exclusive procedures for the disposition of claims for benefits
arising under the Plan.


3.2.
CLAIMS PROCEDURE



Except as otherwise provided in the Plan, payment to a Participant or
Beneficiary of any amount determined under the Plan shall be made by the Company
at the time and in the method of payment elected by the Participant under the
terms of the Plan. If the Administrator denies, in whole or in part, a claim for
benefits filed by any person (hereinafter referred to as a “Claimant”), the
Administrator shall transmit a written notice setting forth (i) the specific
reasons for the denial of the claim, (ii) references to the specific provisions
of the Plan on which the denial is based, (iii) a description of any additional
material or information that is needed to perfect the claim and why such
material or information is necessary, and (iv) further steps which the Claimant
can take in order to have his claim reviewed (including a statement that the
Claimant or his duly authorized representative may review the Plan document and
submit issues and comments regarding the claim to the Administrator). In
addition, the written notice shall contain the date on which the notice was sent
and a statement advising the Claimant that, within ninety (90) days of the date
on which such notice is received, he may request a review of the Administrator’s
decision.


3.3.
CLAIMS REVIEW



Within ninety (90) days of the date on which the notice of denial of claim is
received by the Claimant, the Claimant or his authorized representative may
request that the claim denial be reviewed by filing with the Administrator a
written request for review, which request shall contain the following
information:


a)
The date on which the notice of denial of claim was received by the Claimant;


b)
The date on which the Claimant’s request was filed with the Administrator;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Administrator shall control in the event that the date of
the actual filing is later than the date stated by the Claimant pursuant to this
paragraph (b);


c)
The specific portions of the claim denial which the Claimant requests the
Administrator to review;


d)
A statement by the Claimant setting forth the basis upon which he believes the
Administrator should reverse its previous denial of his


5



--------------------------------------------------------------------------------



claim for benefits and accept his claim as made;

e)
Whether the Claimant desires a hearing on the claim; and


f)
Any written material (included as exhibits) which the Claimant desires the
Administrator to examine in its consideration of his position as stated pursuant
to paragraph (d) above.


If the Claimant has requested a hearing on the claim, such hearing shall be held
within thirty (30) days after the date determined pursuant to paragraph (b)
above. Within sixty (60) days of the date determined pursuant to paragraph (b)
above (or, if special circumstances or the request for a hearing require an
extension of time, within ninety (90) days of such date), the Administrator
shall conduct a full and fair review of the decision denying the Claimant’s
claim for benefits and shall deliver its decision to the Claimant in writing.
Such written decision shall set forth the specific reasons for the decision,
including references to the specific provisions of this Plan which were relied
upon. The decision will be final and binding on all persons concerned.




ARTICLE FOUR


AMENDMENT AND TERMINATION


The Company expects to continue the Plan indefinitely, but reserves the right to
amend or terminate the Plan at any time, if, in its sole judgment, such
amendment or termination is necessary or desirable. Any such amendment or
termination shall be made pursuant to a resolution of the Board and shall be
effective as of the date specified in such resolution. Without consent of the
Participant, no amendment or termination of the Plan shall reduce the balance of
a Participant’s Deferred Compensation Account or Retirement Plan Transfer
Account at the time of amendment or termination. Except as may otherwise be
provided by the Company, or as provided in Appendix B, in the event of a
termination of the Plan, the Company (or any transferee, or successor entity of
the Company) shall be obligated to pay amounts represented by Total Deferred
Cash Account balances to Participants and Beneficiaries at such time or times
and in such forms as provided under the terms of the Plan. Nothing herein shall
limit the Company’s reserved right to terminate and liquidate the Plan in
accordance with generally applicable guidance prescribed by the Commissioner of
Internal Revenue and published in the Internal Revenue Bulletin.




ARTICLE FIVE


GENERAL PROVISIONS


5.1.
GENERAL CONTRACTUAL OBLIGATION



It is the intent of this Plan, and each Participant understands, that no trust
has been created for his or her benefit in connection with this Plan and that
eligibility and participation in this Plan does not grant any Participant or
Beneficiary any interest in any asset of the Company or any affiliated

6



--------------------------------------------------------------------------------



company. The Company’s obligation to pay to the Participant or Beneficiary the
amounts credited hereunder is a general contract obligation and shall be
satisfied solely from the general assets of the Company. Nothing contained in
the Plan shall constitute a guaranty by the Company, any affiliated company, or
any other entity or person that the assets of the Company will be sufficient to
pay amounts determined in accordance with the Plan. The obligation of the
Company under the Plan shall be merely that of an unfunded and unsecured promise
of the Company to pay amounts in the future. In each case in which amounts
represented by the balances credited to a Participant’s Deferred Compensation
Account and Retirement Plan Transfer Account have been distributed to the
Participant, Beneficiary, or other person entitled to receipt thereof and which
purports to cover in full the benefits hereunder, such Participant, Beneficiary
or other person shall have no further right or interest in the other assets of
the Company on account of participation in the Plan. Notwithstanding a
Participant’s entitlement to amounts credited under the terms of the Plan, the
status of the Participant, or any person claiming by or through the Participant,
is that of an unsecured general creditor to the extent of his entire interest
under the Plan as herein described.




5.2.
SPENDTHRIFT PROVISIONS



The interest of a Participant or Beneficiary under the Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, either voluntarily or involuntarily, prior to the
Participant’s or Beneficiary’s actual receipt of amounts represented by the
balances credited under the Plan on his behalf; any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any such interest
prior to such receipt shall be void. Amounts credited hereunder and not paid to
a Participant or Beneficiary shall not be subject to garnishment, attachment or
other legal or equitable process nor shall they be an asset in bankruptcy.
Notwithstanding the preceding sentence, no amount shall be payable from this
Plan to a Participant, or any person claiming by or through a Participant,
unless and until any and all amounts representing debts or other obligations
owed to the Company or any affiliated company by the Participant have been fully
paid and satisfied; provided, however, that any such offset, as applicable to a
person’s Plan interest under Appendix B, shall not exceed such offset as is
permitted under Section 409A of the Code. Neither the Company nor any affiliate
or subsidiary of the Company shall be liable in any manner for or subject to the
debts, contracts, liabilities, torts or engagements of any person who has a
Total Deferred Cash Account maintained on his behalf under the Plan.


5.3.
NO SPOUSAL RIGHTS



Except as required by law or specifically provided by the Plan, no spouse or
surviving spouse of a Participant and no person designated to be a Beneficiary
shall have any rights or interest in the accounts accumulated under the Plan
including, but not limited to, the right to be the sole Beneficiary or to
consent to the Participant’s designation of Beneficiary.


5.4.
INCAPACITY OF RECIPIENT



In the event a Participant or Beneficiary is declared incompetent and a
guardian, conservator or other person legally charged with the care of his
person or of his estate is appointed, any Total

7



--------------------------------------------------------------------------------



Deferred Cash Account under the Plan to which such Participant, or Beneficiary
is entitled shall be paid to such guardian, conservator or other person legally
charged with the care of his person or his estate. Except as provided in the
preceding sentence, when the Administrator, in its sole discretion, determines
that a Participant or Beneficiary is unable to manage his financial affairs, the
Administrator may direct the Company to make distribution(s) from the Total
Deferred Cash Account maintained on behalf of such Participant or Beneficiary to
any one or more of the spouse, lineal ascendants or descendants or other closest
living relatives of such Participant or Beneficiary who demonstrates to the
satisfaction of the Administrator the propriety of making such distribution(s).
Any payment so made shall not exceed such amount as is permitted under Section
409A of the Code and shall be in complete discharge of any liability of the
Company and Administrator under the Plan for such payment. The Administrator
shall not be required to see to the application of any such distribution made as
provided above.


5.5.
INFORMATION FURNISHED BY PARTICIPANTS AND BENEFICIARIES



Neither the Company nor the Administrator shall be liable or responsible for any
error in the computation of a Participant’s or Beneficiary’s interest under the
Plan resulting from any misstatement of fact made by the Participant or
Beneficiary, directly or indirectly, to the Company or to the Administrator and
used by it in determining the Participant’s or Beneficiary’s Plan interest.
Neither the Company nor the Administrator shall be obligated or required to
increase the Plan interest of any such Participant or Beneficiary which, on
discovery of the misstatement, is found to be understated as a result of such
misstatement. However, the Plan interest of any Participant or Beneficiary which
is overstated by reason of any such misstatement shall be reduced to the amount
appropriate in view of accurate facts.


5.6.
OVERPAYMENTS



If a payment or a series of payments made from the Plan is found to be greater
than the payment(s) to which a Participant or Beneficiary is entitled due to
factual errors, mathematical errors or otherwise, the Administrator may, in its
discretion and to the extent consistent with Section 409A of the Code, suspend
or reduce future payments to such Participant or Beneficiary or exercise such
legal or equitable remedies as it deems appropriate to correct the overpayment.


5.7.
UNCLAIMED BENEFIT



In the event that any amount determined to be payable to a Participant or
Beneficiary hereunder remains unclaimed by such Participant or Beneficiary for a
period of three years after the whereabouts or existence of such person was last
known to the Administrator, the Administrator may direct that all rights of such
person to such amounts be terminated absolutely; provided, however, that if such
Participant or Beneficiary subsequently appears and files a claim for payment in
accordance with Article Three and such claim is fully or partially successful,
the liability under the Plan for an amount equal to the successful claim shall
be reinstated.


5.8.
ELECTIONS, APPLICATIONS, NOTICES



Every designation, direction, election, revocation or notice authorized or
required under the Plan which is to be delivered to the Company or the
Administrator shall be deemed delivered to the

8



--------------------------------------------------------------------------------



Company or the Administrator as the case may be: (a) on the date it is
personally delivered to the Administrator at the Company’s executive offices at
100 Erie Insurance Place, Erie, Pennsylvania 16530 or (b) three business days
after it is sent by registered or certified mail, postage prepaid, addressed to
the Administrator at the offices indicated above. Every such item which is to be
delivered to a person or entity designated by the Administrator to perform
recordkeeping and other administrative services on behalf of the Plan shall be
deemed delivered to such person or entity when it is actually received (either
physically or through interactive electronic communication) by such person or
entity. Every designation, direction, election, revocation or notice authorized
or required which is to be delivered to a Participant or Beneficiary shall be
deemed delivered to a Participant or Beneficiary: (a) on the date it is
personally delivered to such individual (either physically or through
interactive electronic communication), or (b) three business days after it is
sent by registered or certified mail, postage prepaid, addressed to such
individual at the last address shown for him on the Company’s records. Any
notice required under the Plan may be waived by the person entitled thereto.


5.9.
COUNTERPARTS



This Plan may be executed in any number of counterparts, each of which shall be
considered as an original, and no other counterparts need be produced.


5.10.
SEVERABILITY



In the event any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan. This Plan shall be construed and enforced as if such illegal or
invalid provision had never been contained herein.


5.11.
GOVERNING LAW



The Plan is established under and will be construed according to the laws of the
Commonwealth of Pennsylvania.


5.12.
HEADINGS



The headings of Sections of this Plan are for convenience of reference only and
shall have no substantive effect on the provisions of this Plan.


5.13.    CONSTRUCTION


The masculine gender, where appearing in this Plan, shall be deemed to also
include the feminine gender. The singular shall also include the plural, where
appropriate.





9



--------------------------------------------------------------------------------



Executed at Erie, Pennsylvania this 20th day of October, 2015.


ERIE INDEMNITY COMPANY




By: /s/ Sean J. McLaughlin    


Title: EVP, Secretary and General Counsel


ATTEST:






/s/ Brian W. Bolash            
Assistant Secretary



10



--------------------------------------------------------------------------------




APPENDIX A


ERIE INDEMNITY COMPANY
DEFERRED COMPENSATION PLAN
FOR OUTSIDE DIRECTORS


Accounts Earned and Vested On or Before December 31, 2004




ARTICLE ONE


INTRODUCTION


This Appendix A incorporates the provisions of the Plan as it relates to
Deferred Compensation Accounts that were earned and vested on or before December
31, 2004, without material modifications to the terms of the Plan after October
3, 2004. The provisions of this Appendix A shall apply in determining the rights
and features of such accounts.




ARTICLE TWO


DEFINITIONS


When the following words or phrases are used in this Appendix A with initial
capital letters, they shall have the following meanings:


2.1
“Administrator” is a term that is defined in Article Two of the Basic Plan
Document.



2.2
“Amendment Form” shall mean the Amendment Form described in Section 6.3.



2.3
“Beneficiary” is a term that is defined in Article Two of the Basic Plan
Document.



2.4
“Board” is a term that is defined in Article Two of the Basic Plan Document.



2.5
“Board Compensation” is a term that is defined in Article Two of the Basic Plan
Document.



2.6
“Committee” is a term that is defined in Article Two of the Basic Plan Document.



2.7
“Company” is a term that is defined in Article Two of the Basic Plan Document.



2.8
“Deferred Compensation Account” shall mean the bookkeeping account described in
Section 4.2.

 
2.9
“Deferred Stock Plan” is a term that is defined in Article Two of the Basic Plan
Document.



2.10
“Director” is a term that is defined in Article Two of the Basic Plan Document.



2.11
“Election Form” shall mean the Participation Election Form described in
Section 3.2.









--------------------------------------------------------------------------------



2.12
“Employee” is a term that is defined in Article Two of the Basic Plan Document.



2.13
“Hypothetical Interest” shall mean the gains and losses credited to a
Participant’s Deferred Compensation Account and/or Retirement Plan Transfer
Account in accordance with Article Five.



2.14
“Outside Director” is a term that is defined in Article Two of the Basic Plan
Document.



2.15
“Participant” shall mean each Outside Director who participated in the Plan in
accordance with the terms and conditions of this Appendix A. Participant shall
also include a former Outside Director who had become a Participant during his
period of active Board service and on whose behalf the Administrator is
maintaining a Deferred Compensation Account pursuant to the terms of this
Appendix A.



2.16
“Plan” is a term that is defined in Article Two of the Basic Plan Document.

 
2.17
“Valuation Date” shall mean the close of business as of each business day.





ARTICLE THREE


PARTICIPATION


3.1    ELIGIBILITY AND PARTICIPATION


Each Outside Director serving on the Board before 2005 was eligible to
participate in the Board Compensation deferral provisions of the Plan and may
have chosen to defer Board Compensation in accordance with the provisions of
Section 4.1.


3.2    PARTICIPATION ELECTION FORM


An Outside Director delivered to the Administrator the following elections, to
the extent applicable to such Director, made on such Election Form or Forms as
the Administrator, in its discretion, prescribed:


a)
The method by which amounts credited to the Participant’s Deferred Compensation
Account are to be paid;


b)
The date, following the Participant’s official termination of service on the
Board, as of which payment of amounts credited to the Participant’s Deferred
Compensation Account is to occur (in the event of a lump sum distribution) or
commence (in the event of distribution in installments); and


c)
The Beneficiary to whom payments of amounts credited to the Participant’s
Deferred Compensation Account will be made in the event of the Participant’s
death.




2



--------------------------------------------------------------------------------



In addition, an Outside Director on whose behalf a Deferred Compensation Account
is being maintained also completed and delivered to the Administrator the
investment designation described in Section 5.2.


The elections under paragraphs (a) and (b) shall be irrevocable except as
provided in Section 6.3. The election under paragraph (c) may be changed as
provided in Section 2.2 of the Basic Plan Document.


The elections under Article Three and/or Article Eight of Appendix A, as in
effect as of July 28, 2015, shall remain in effect on July 29, 2015 under this
Appendix A and under Appendix A of the Deferred Stock Plan until otherwise
changed pursuant to the terms of this Appendix A and/or the terms of Appendix A
of the Deferred Stock Plan.




ARTICLE FOUR


BOARD COMPENSATION DEFERRED


4.1    DEFERRED COMPENSATION ELECTION


A Participant who is an Outside Director may have elected to defer Board
Compensation for a given calendar year beginning before January 1, 2005 by
delivering a properly completed and executed Election Form to the Administrator
by the end of the calendar year which precedes the given calendar year in which
the election was to be effective. Such Election Form stated, in 10% increments
from 10% to 100%, the percentage of Board Compensation to be deferred. Such
deferral election was irrevocable as of the January 1 of the calendar year to
which the election applied. Such deferral election terminated as to all Board
Compensation earned after such calendar year.


4.2    DEFERRED COMPENSATION ACCOUNT


A Deferred Compensation Account was established for each Outside Director who
properly completed, executed, and delivered an Election Form on which he elected
to defer Board Compensation. The Board Compensation which each Participant
deferred for calendar years beginning before January 1, 2005 and Hypothetical
Interest earned on such Board Compensation (as provided in Section 5.1) is
credited to this Deferred Compensation Account. Board Compensation deferred
under this Section 4.2 was credited to the Participant's Deferred Compensation
Account as of the date such compensation would otherwise have been payable to
the Participant. A Participant’s Deferred Compensation Account shall be kept
only for bookkeeping and accounting purposes and no Company funds shall be
transferred or designated to this account. A Participant’s interest in the
Deferred Compensation Account maintained on his behalf shall be 100 % vested and
nonforfeitable at all times.


ARTICLE FIVE


CREDITS TO PARTICIPANT DEFERRED COMPENSATION ACCOUNTS
EARNED AND VESTED ON OR BEFORE DECEMBER 31, 2004


5.1    HYPOTHETICAL INTEREST



3



--------------------------------------------------------------------------------



The Deferred Compensation Account maintained on behalf of a Participant under
this Appendix A is credited with Hypothetical Interest. The Hypothetical
Interest is credited as of each Valuation Date on the amount credited to the
Participant’s Deferred Compensation Account on such Valuation Date in accordance
with the valuation procedure adopted by the Administrator. The Hypothetical
Interest credited to each Deferred Compensation Account is determined by the
Administrator and computed in reference to the appreciation or depreciation
experienced since the immediately preceding Valuation Date by the hypothetical
investment funds which the Administrator may offer to Participants under
Section 5.2. For any given period, Hypothetical Interest may be a positive or a
negative figure. The crediting of Hypothetical Interest shall occur so long as
there is a balance in the Participant’s Deferred Compensation Account regardless
of whether the Participant has terminated service with the Board or has died.
The Administrator may prescribe any reasonable method or procedure for the
accounting of Hypothetical Interest.


5.2    PARTICIPANT INVESTMENT DESIGNATION


a)
A Participant (and any Outside Director first electing to participate in the
Plan) may have designated on such form or forms satisfactory to the
Administrator, that portion of his future deferred compensation and, separately,
that portion of any existing Deferred Compensation Account maintained on his
behalf which were to be credited with Hypothetical Interest in reference to each
of the hypothetical investment funds that were offered by the Administrator, in
the discretion of the Administrator. Such designations specified, in 1%
increments, the percentages to be credited in reference to each of the
hypothetical investment funds offered. Such designations may remain in effect
until the Participant submits a new designation within such times and in
accordance with such means as are designated by the Administrator. New
designations are made as to (i) future deferred compensation and/or (ii) any
existing Deferred Compensation Account. All new designations are effective as of
a given date specified by the Administrator. In the event a Participant fails to
make an effective designation under this paragraph (a), the Administrator,
acting in its discretion, shall make such designation on behalf of the
Participant.


b)
In accepting participation in the Plan, a Participant agreed on behalf of
himself and his Beneficiary to assume all risk in connection with any decrease
in value of the hypothetical investment funds in reference to which Hypothetical
Interest is credited to the Participant’s Deferred Compensation Account. The
Company and the Administrator shall not be liable to any Participant or
Beneficiary for the under-performance of any hypothetical investment fund
offered under the Plan.


c)
The Administrator may, in its discretion, offer additional hypothetical
investment funds to Participants and may cease to offer any such fund at such
time as it deems appropriate. In the event the Administrator decides to
discontinue offering a hypothetical investment fund under the Plan, those
Participants on whose behalf Hypothetical Interest is then being credited on the
basis of the discontinued hypothetical investment fund may be required, at the
discretion of the Administrator, to have affected amounts consolidated with (or
“mapped” to) a replacement hypothetical investment fund selected by the
Administrator or may be required to designate, from such selection of
hypothetical funds as may be offered by the Administrator, a hypothetical fund
or funds as a replacement for the hypothetical investment fund being
discontinued. Any such designation by a Participant shall be made in accordance
with paragraph (a) above. Hypothetical Interest credited on behalf of any


4



--------------------------------------------------------------------------------



Participant who is affected by the discontinuation of a hypothetical investment
fund but who fails to make any replacement designation offered in this paragraph
(c) shall mirror, to the extent of the Participant’s interest in such
discontinued fund, such hypothetical investment fund or funds as the
Administrator may choose in its discretion. Any changes under this paragraph (c)
shall take effect at such times and under such rules as shall be established by
the Administrator.

d)
Notwithstanding any provision of the Plan to the contrary, the eligibility of a
Participant to make any designation under this Section 5.2 shall not be
construed as to provide any Participant or any other person with a beneficial
ownership interest in any assets of the Company or an affiliated company or
subsidiary. Title to and beneficial ownership of any assets which the Company
may earmark to pay the contingent deferred compensation hereunder shall at all
times remain in the Company, affiliated company or subsidiary. The Participant,
his Beneficiary and any heirs, successors or assigns shall not have any legal or
equitable right, interest or control over or any property interest whatsoever in
any specific assets of the Company or any affiliated company or subsidiary on
account of having an interest under the Plan. Any and all of the Company’s
assets, and any life insurance policies, annuity contracts or the proceeds
therefrom which may be acquired by the Company shall be, and remain, the general
unpledged, unrestricted assets of the Company. In no event shall the Company be
required to purchase any specific shares or interest in any investment fund.



5.3    STATEMENTS


Statements will be sent to each Participant as to the balance of his Deferred
Compensation Account at least once each calendar year.




ARTICLE SIX


PAYMENT OF DEFERRED COMPENSATION ACCOUNTS


6.1    PAYMENT


The Company shall pay a Participant the amounts represented by the balances
credited to the Participant’s Deferred Compensation Account after the
Participant’s termination of services with the Board. Except as otherwise
provided in this Article Six, such payment shall be made according to the method
and at the times selected by the Participant in his Election Form or, if
applicable, in the most recent, properly executed and effective Amendment
Form(s) which the Participant has delivered to the Administrator prior to the
Participant’s termination of Board service.


6.2    METHODS OF PAYMENT


a)
A Participant may elect any one of the following methods of payment for the
amounts represented by his Deferred Compensation Account:



(i)
A lump sum distribution;




5



--------------------------------------------------------------------------------



(ii)
Payment in approximately equal annual installments for a period not to exceed 10
years; or



(iii)
Payment in approximately equal monthly installments for a period not to
exceed 10 years.



Payments of the distributable amount represented by all or a portion of the
balance in the Participant’s Deferred Compensation Account shall be made in
cash.


b)
In the event the Participant dies before receiving the entire distribution to
which he is entitled under the Plan, the provisions of Section 6.4 shall apply.



6.3    AMENDMENT TO PAYMENT ELECTION


A Participant who is an active Director may request to defer the date at which
payment of the amount represented by his Deferred Compensation Account will
occur (or commence) and may request a change in his elected method of payment by
submitting a properly completed and executed Amendment Form to the Administrator
which indicates the period of additional deferral and/or the desired method of
payment; provided, however:


a)
Such request of additional deferral or alternative method of payment shall be
subject to the Administrator's power, to be exercised at the Administrator’s
discretion, to direct that payment of the amount represented by the
Participant’s Deferred Compensation Account will occur or commence, or will be
paid under a method, in accordance with the Participant’s election(s) on a
previously delivered Amendment Form or on the Participant’s Election Form; and


b)
In no event shall any requested additional deferral or alternative method of
payment become effective unless the Amendment Form evidencing such request is
submitted to, and approved by, the Administrator at least twelve months prior to
the date payment of the amount represented by the Deferred Compensation Account
would otherwise have occurred or commenced under the Election Form or Amendment
Form in effect on the date the Participant requests the additional deferral or
alternative method of payment.



6.4    PAYMENT UPON DEATH OF PARTICIPANT


In the event of a Participant’s death the amount represented by the
Participant’s Deferred Compensation Account (or, if the Participant had begun
payment prior to death, the remaining balance of such account) shall be paid by
the Company to the Participant’s Beneficiary or Beneficiaries as soon as
practicable in the form of a lump sum.


6.5    EMERGENCY CIRCUMSTANCES


Notwithstanding any other provision of this Plan, if the Committee determines,
after consideration of a Participant’s application, that the Participant has a
financial necessity of such a substantial nature that a current payment of
compensation deferred under this Plan is warranted, the Committee may in its
sole and absolute discretion direct that all or a portion of the Participant’s
Deferred Compensation

6



--------------------------------------------------------------------------------



Account balance be paid to him. The payment shall be made in the manner and at
the times specified by the Committee for payment; provided, however, such
payment shall not be in excess of that amount which is, in the discretion of the
Committee, required to satisfy the financial necessity. In making determinations
under this Section 6.5, no member of the Committee shall vote with respect to
any application made by the Committee member under this Section.




ARTICLE SEVEN


CONSTRUCTION


This Appendix A is intended to memorialize the provisions of the Plan as it
pertains to grandfathered amounts within the meaning of guidance promulgated by
the Internal Revenue Service pursuant to Section 409A of the Internal Revenue
Code of 1986, as amended. As a result, the Administrator shall interpret and
construe the terms of this Appendix A so as to preserve the status of these
amounts as grandfathered amounts under such guidance. References, or cross
references to an identified Article, Section, or specific part thereof, shall
refer to such Article, Section (or part) of this Appendix A, unless otherwise
qualified by the context.



7



--------------------------------------------------------------------------------




APPENDIX B


ERIE INDEMNITY COMPANY
DEFERRED COMPENSATION PLAN
FOR OUTSIDE DIRECTORS


Accounts Not Earned and Vested On or Before December 31, 2004




ARTICLE ONE


INTRODUCTION


This Appendix B incorporates the provisions of the Plan as it relates to Total
Deferred Cash Accounts other than such accounts that were earned and vested on
or before December 31, 2004, without material modifications to the terms of the
Plan after October 3, 2004. The provisions of this Appendix B shall apply in
determining the rights and features of such accounts.




ARTICLE TWO


DEFINITIONS


When the following words or phrases are used in this Appendix B with initial
capital letters, they shall have the following meanings:


2.1
“Administrator” is a term that is defined in Article Two of the Basic Plan
Document.



2.2
“Affiliate” shall mean any organization which, together with the Company, is a
member of a controlled group of corporations under Sections 414(b), 414(c) and
1563(a) of the Code, applying an 80% test for purposes of Section 1563(a).



2.3
“Amendment Form” shall mean the Amendment Form described in Section 7.6. An
Amendment Form may be in paper and/or electronic form, as designated by the
Administrator.



2.4
“Beneficiary” is a term that is defined in Article Two of the Basic Plan
Document.



2.5
“Board” is a term that is defined in Article Two of the Basic Plan Document.



2.6
“Board Compensation” is a term that is defined in Article Two of the Basic Plan
Document.



2.7
“Committee” is a term that is defined in Article Two of the Basic Plan Document.



2.8
“Company” is a term that is defined in Article Two of the Basic Plan Document.









--------------------------------------------------------------------------------



2.9
“Deferred Compensation Account” shall mean the bookkeeping account described in
Section 4.2.



2.10
“Deferred Stock Plan” is a term that is defined in Article Two of the Basic Plan
Document.



2.11
“Director” is a term that is defined in Article Two of the Basic Plan Document.



2.12
“Election Form” shall mean the Participation Election Form described in
Section 3.2. An Election Form may be in paper and/or electronic form, as
designated by the Administrator.



2.13
“Employee” is a term that is defined in Article Two of the Basic Plan Document.



2.14
“Hypothetical Interest” shall mean the gains and losses credited to a
Participant’s Deferred Compensation Account and/or Retirement Plan Transfer
Account in accordance with Article Six.



2.15
“Outside Director” is a term that is defined in Article Two of the Basic Plan
Document.



2.16
“Participant” shall mean each Outside Director who participates in the Plan in
accordance with the terms and conditions of this Appendix B. Participant shall
also include a former Outside Director who had become a Participant during his
period of active Board service and on whose behalf the Administrator is
maintaining a Total Deferred Cash Account pursuant to the terms of this Appendix
B.



2.17
“Plan” is a term that is defined in Article Two of the Basic Plan Document.



2.18
“Retirement Plan” shall mean the Erie Indemnity Company Retirement Plan for
Outside Directors, effective as of January 1, 1991 and as amended thereafter.



2.19
“Retirement Plan Transfer Account” shall mean the bookkeeping account described
in Section 5.3.



2.20
“Retirement Plan Transfer Credit” shall mean the contribution credit determined
under Section 5.2.



2.21
“Separation from Board Service” shall mean the complete cessation of services as
a member of the Board and of the board of directors of any Affiliate.



2.22
“Total Deferred Cash Account” shall mean the sum of the amounts credited under
any Deferred Compensation Account and any Retirement Plan Transfer Account
maintained on behalf of a Participant.



2.23
“Valuation Date” shall mean the close of business as of each business day.






2



--------------------------------------------------------------------------------



ARTICLE THREE


PARTICIPATION


3.1    ELIGIBILITY AND PARTICIPATION


Each Outside Director is eligible to participate in the Board Compensation
deferral provisions of the Plan and may choose to defer Board Compensation in
accordance with the provisions of Section 4.1.


3.2    PARTICIPATION ELECTION FORM


An Outside Director shall deliver to the Administrator the following elections,
to the extent applicable to such Director, to be made on such Election Form or
Forms as the Administrator, in its discretion, shall prescribe:


a)
The percentage of Board Compensation to be deferred for the calendar year to
which the election applies;



b)
The method by which amounts credited to the Participant’s Total Deferred Cash
Account are to be paid;



c)
The date, following the Participant’s Separation from Board Service, as of which
payment of amounts credited to the Participant’s Total Deferred Cash Account is
to occur (in the event of a lump sum distribution) or commence (in the event of
a distribution in installments);



d)
The Beneficiary to whom payments of amounts credited to the Participant’s Total
Deferred Cash Account will be made in the event of the Participant’s death; and



e)
The investment designation described in Section 6.2.



The election under paragraph (a) shall be delivered to the Administrator within
30 days after first becoming a Participant under Section 3.1 and shall be
irrevocable for the calendar year of the election, except as provided in Section
4.1(c) or 4.1(d). The elections under paragraphs (b) and (c) above shall be
delivered to the Administrator within 30 days after first becoming a Participant
under Section 3.1 and shall be irrevocable except as provided in Section 7.6.
The election under paragraph (d) above are subject to the provisions of Section
2.2 of the Basic Plan Document. The election under -paragraph (e) above may be
made and changed as provided in Section 6.2.


The elections under Article Three and/or Article Eight of Appendix B, as in
effect as of July 28, 2015, shall remain in effect on July 29, 2015 under this
Appendix B and under Appendix B of the Deferred Stock Plan until otherwise
changed pursuant to the terms of this Appendix B and/or the terms of Appendix B
of the Deferred Stock Plan.



3



--------------------------------------------------------------------------------



ARTICLE FOUR


BOARD COMPENSATION DEFERRED


4.1    DEFERRED COMPENSATION ELECTION


a)
Initial Deferral Election. A Participant who is an Outside Director may elect to
defer Board Compensation for a given calendar year by delivering a properly
completed and executed Election Form to the Administrator as provided in Section
3.2(a). Such Election Form shall state, in 10% increments from 0% to 100%, the
percentage of Board Compensation the Outside Director chooses to defer that is
attributable to services performed after the election is delivered. Except as
provided in paragraphs (c) and (d) below, such deferral election shall be
irrevocable as of the date the election is delivered to the Administrator, as
applicable to such future Board Compensation attributable to the calendar year
to which the election applies. Such deferral election shall automatically
terminate as to all Board Compensation after such calendar year.



b)
Subsequent Deferral Elections. With respect to any calendar years beginning
after the year an Outside Director first becomes a Participant under Section
3.1, the Participant may elect to defer Board Compensation attributable to
services performed in such year by delivering a properly completed and executed
Election Form to the Administrator by the end of the calendar year which
immediately precedes the calendar year for which the election is to be
effective. Such Election Form shall state, in 10% increments from 0% to 100%,
the percentage of Board Compensation the Outside Director chooses to defer that
is attributable to services performed in the calendar year for which the
election is to be effective. Except as provided in paragraphs (c) or (d) below,
such deferral election shall be irrevocable as of the December 31 of the
calendar year that immediately precedes the calendar year to which the election
applies. Such deferral election shall automatically terminate as to all Board
Compensation attributable to services after such calendar year.



c)
If a Participant makes a withdrawal due to an unforeseeable emergency under
Section 7.5, all remaining deferrals of Board Compensation under the Plan for
the calendar year in which such withdrawal is made shall be cancelled. Such
Participant shall not be permitted to make any further deferral of Board
Compensation until the Participant again satisfies the procedures set forth in
paragraph (b) above.



d)
Participant deferrals of Board Compensation under the Plan shall be cancelled in
such other events or conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin which the Administrator, in its discretion, chooses to apply under the
Plan; provided, however, that a Participant shall have no direct or indirect
election to the application of such events or conditions to his individual
circumstances.




4



--------------------------------------------------------------------------------



4.2    DEFERRED COMPENSATION ACCOUNT


A Deferred Compensation Account shall be established for each Outside Director
who properly completes, executes and delivers an Election Form on which he
elects to defer Board Compensation. The Board Compensation which each
Participant defers for calendar years beginning on and after January 1, 2005 and
Hypothetical Interest earned on such Board Compensation (as provided in Section
6.1) shall be credited to this Deferred Compensation Account. Board Compensation
deferred under this Section 4.2 shall be credited to the Participant's Deferred
Compensation Account as of the date such compensation would otherwise have been
payable to the Participant. A Participant’s Deferred Compensation Account shall
be kept only for bookkeeping and accounting purposes and no Company funds shall
be transferred or designated to this account. A Participant’s interest in the
Deferred Compensation Account maintained on his behalf shall be 100% vested and
nonforfeitable at all times.




ARTICLE FIVE


TRANSFER OF RETIREMENT PLAN CREDIT


5.1    RETIREMENT PLAN TRANSFER ELECTION


a)
The Company has recorded a contribution credit under the Plan on behalf of each
Outside Director who satisfied the criteria set forth in paragraph (b) of this
Section 5.1. Such contribution credit is referred to herein as the Retirement
Plan Transfer Credit, was recorded as of December 31, 1997 and, except as
provided in Section 6.1(b), was equal to the amount individually determined
under Section 5.2.


b)
An Outside Director was entitled to a Retirement Plan Transfer Credit if:


(i)
The Outside Director was an Outside Director on May 1, 1997; and


(ii)
During the period beginning June 17, 1997 and ending August 1, 1997, the Outside
Director elected to have the Retirement Plan Transfer Credit recorded on his
behalf under the Plan in lieu of any continuing interest under the Retirement
Plan.



5.2    RETIREMENT PLAN TRANSFER CREDIT


a)
The Retirement Plan Transfer Credit with respect to an Outside Director who
satisfied the criteria set forth in Section 5.1 was the actuarial present value
(as defined in subparagraph (i) below) of the retirement benefit accrued by the
Outside Director under the Retirement Plan as of May 1, 1997.


(i)
For purposes of this Section 5.2(a), “actuarial present value” shall mean the
single sum value of a retirement benefit, determined as of May 1, 1997, by using
the 1983 Group Annuity Mortality Table (50% male/50% female) and an interest
rate of seven percent.


5



--------------------------------------------------------------------------------





b)
Effective December 6, 2011, the Company recorded a contribution credit under the
Plan on behalf of each Outside Director on whose behalf an interest was then
being maintained under the Retirement Plan. Such contribution credit shall be
referred herein as the Retirement Plan Transfer Credit and shall be equal to the
amount determined under subparagraph (i) below.



(i)
The Retirement Plan Transfer Credit described in paragraph (b) was equal to the
actuarial present value of the contingent retirement benefit interest that would
have accrued on behalf of the Outside Director under the Retirement Plan if
December 6, 2011 were to be such Director’s date of Retirement under the
Retirement Plan. For this purpose, “actuarial present value” shall mean the
single lump sum value, determined as of December 6, 2011, by using the 2011
mortality table under IRS Notice 2008-85 for purposes of determining minimum
present value under Section 417(e)(3) of the Code and an interest rate equal to
the average of the Moody’s Aa corporate bond rates for October 2011.



5.3    RETIREMENT PLAN TRANSFER ACCOUNT


a)
A Retirement Plan Transfer Account has been established for each Outside
Director described in Section 5.1(b) or Section 5.2(b). The Retirement Plan
Transfer Credit and Hypothetical Interest earned on such Retirement Plan
Transfer Credit shall be recorded in this Retirement Plan Transfer Account. A
Participant’s Retirement Plan Transfer Account shall be kept only for
bookkeeping and accounting purposes and no Company funds shall be transferred or
designated to this account. Notwithstanding any provision of the Plan to the
contrary and effective December 6, 2011, a Participant’s interest in his
Retirement Plan Transfer Account became 100% vested and nonforfeitable.



b)
Notwithstanding the provisions of Article Seven, but subject to the terms of
Section 7.7, the Company shall pay a Participant who is an Outside Director
described in Section 5.2(b), the amounts represented by the balance credited to
the Participant’s Retirement Plan Transfer Account in the form of approximately
equal quarterly installments for a period of 5 years, commencing as of the first
day of the calendar quarter next following the Participant’s Separation from
Board Service.





ARTICLE SIX


CREDITS TO PARTICIPANT TOTAL DEFERRED CASH ACCOUNTS
NOT EARNED AND VESTED ON OR BEFORE DECEMBER 31, 2004


6.1    HYPOTHETICAL INTEREST


a)
The Total Deferred Cash Account maintained on behalf of a Participant under this
Appendix B will be credited with Hypothetical Interest. The Hypothetical
Interest shall be credited as of each Valuation Date on the amount credited to
the Participant’s


6



--------------------------------------------------------------------------------



Total Deferred Cash Account on such Valuation Date in accordance with the
valuation procedure adopted by the Administrator. The Hypothetical Interest to
be credited to each Total Deferred Cash Account shall be determined by the
Administrator and computed in reference to the appreciation or depreciation
experienced since the immediately preceding Valuation Date by the hypothetical
investment funds which the Administrator may offer to Participants under
Section 6.2. For any given period, Hypothetical Interest may be a positive or a
negative figure. The crediting of Hypothetical Interest shall occur so long as
there is a balance in the Participant’s Total Deferred Cash Account regardless
of whether the Participant has terminated service with the Board or has died.
The Administrator may prescribe any reasonable method or procedure for the
accounting of Hypothetical Interest.


b)
Notwithstanding any provision of this Article Six to the contrary:



(i)
The Retirement Plan Transfer Credit, determined under Section 5.2 and recorded
as of December 31, 1997 on behalf of an Outside Director described in
Section 5.1(b), was increased with Hypothetical Interest for the period
beginning on May 1, 1997 and ending on December 31, 1997; and



(ii)
For purposes of subparagraph (i) above, “Hypothetical Interest” was in reference
to the interest, compounded on a daily basis, at the rate or rates in effect
during the period beginning on May 1, 1997 and ending December 31, 1997, as
declared by the Board of Directors of Erie Family Life Insurance Company on the
Erie Family Life Insurance Company deposit administration group annuity contract
held by the trustee of the Erie Insurance Group Employee Savings Plan.



6.2    PARTICIPANT INVESTMENT DESIGNATION


a)
A Participant (and any Outside Director first electing to participate in the
Plan) may designate, within such times and in accordance with such means as are
designated by the Administrator, that portion of his future deferred
compensation under Section 4.1 and, separately, that portion of any existing
Total Deferred Cash Account maintained on his behalf which shall be credited
with Hypothetical Interest in reference to each of the hypothetical investment
funds that may be offered by the Administrator, in the discretion of the
Administrator. Such designations may specify, in 1% increments, the percentages
to be credited in reference to each of the hypothetical investment funds
offered. Such designations may remain in effect until the Participant submits a
new designation within such time and in accordance with such means as are
designated by the Administrator. New designations may be made as to (i) future
deferrals of Board Compensation and/or (ii) any existing Total Deferred Cash
Account, provided that separate designations as to the crediting of a Deferred
Compensation Account and a Retirement Plan Transfer Account shall not be
available. All new designations shall be effective as of a given date specified
by the Administrator. In the event a Participant fails to make an effective
designation under this paragraph (a), the Administrator, acting in its
discretion, shall make such designation on behalf of the Participant.



7



--------------------------------------------------------------------------------



b)
In accepting participation in the Plan, a Participant agrees on behalf of
himself and his Beneficiary to assume all risk in connection with any decrease
in value of the hypothetical investment funds in reference to which Hypothetical
Interest is credited to the Participant’s Total Deferred Cash Account. The
Company, the Affiliates and the Administrator shall not be liable to any
Participant or Beneficiary for the under-performance of any hypothetical
investment fund offered under the Plan.


c)
The Administrator may, in its discretion, offer additional hypothetical
investment funds to Participants and may cease to offer any such fund at such
time as it deems appropriate. In the event the Administrator decides to
discontinue offering a hypothetical investment fund under the Plan, those
Participants on whose behalf Hypothetical Interest is then being credited on the
basis of the discontinued hypothetical investment fund may be required, at the
discretion of the Administrator, to have affected amounts consolidated with (or
“mapped” to) a replacement hypothetical investment fund selected by the
Administrator or may be required to designate, from such selection of
hypothetical funds as may be offered by the Administrator, a hypothetical fund
or funds as a replacement for the hypothetical investment fund being
discontinued. Any such designation by a Participant shall be made in accordance
with paragraph (a) above. Hypothetical Interest credited on behalf of any
Participant who is affected by the discontinuation of a hypothetical investment
fund but who fails to make any replacement designation offered in this paragraph
(c) shall mirror, to the extent of the Participant’s interest in such
discontinued fund, such hypothetical investment fund or funds as the
Administrator may choose in its discretion. Any changes under this paragraph (c)
shall take effect at such times and under such rules as shall be established by
the Administrator.


d)
Notwithstanding any provision of the Plan to the contrary, the eligibility of a
Participant to make any designation under this Section 6.2 shall not be
construed as to provide any Participant or any other person with a beneficial
ownership interest in any assets of the Company or an Affiliate. Title to and
beneficial ownership of any assets which the Company or an Affiliate may earmark
to pay the contingent deferred compensation hereunder shall at all times remain
in the Company or Affiliate. The Participant, his Beneficiary and any heirs,
successors or assigns shall not have any legal or equitable right, interest or
control over or any property interest whatsoever in any specific assets of the
Company or any Affiliate or related entity on account of having an interest
under the Plan. Any and all of the Company’s assets, and any life insurance
policies, annuity contracts or the proceeds therefrom which may be acquired by
the Company shall be, and remain, the general unpledged, unrestricted assets of
the Company. In no event shall the Company or any Affiliate be required to
purchase any specific shares or interest in any investment fund.



6.3    STATEMENTS


Statements will be sent to each Participant as to the balance of his Total
Deferred Cash Account at least once each calendar year.





8



--------------------------------------------------------------------------------



ARTICLE SEVEN


PAYMENT OF TOTAL DEFERRED CASH ACCOUNT


7.1    PAYMENT


Except as otherwise provided in this Article Seven, the Company shall pay a
Participant the amounts represented by the balances credited to the
Participant’s Total Deferred Cash Account after the Participant’s Separation
from Board Service and such payment shall be made according to the method and at
the time(s) permitted under Section 7.2 and elected by the Participant in his
Election Form or, if applicable, in the most recent, properly executed and
effective Amendment Form(s) which the Participant has delivered to the
Administrator prior to the Participant’s Separation from Board Service. If a
Participant has not delivered to the Administrator a properly completed and
effective Election Form with respect to a Total Deferred Cash Account or, if for
any reason the Administrator determines that any Election Form or Amendment Form
is materially deficient, payment of the affected accounts shall be made in a
lump sum during the month next following the month of the Participant’s
Separation from Board Service except as otherwise provided in this Article
Seven. For all purposes of the Plan and effective until such time as the
Participant delivers to the Administrator a properly completed and effective
Election Form or Amendment Form that includes a method and time of payment
election, such default method and time of payment shall be treated as the
Participant’s elected method and time of payment with respect to any Total
Deferred Cash Account to which the default applies.


7.2    METHODS AND TIMES OF PAYMENT


a)
A Participant may elect any one of the following methods of payment for the
amounts represented by his Total Deferred Cash Account:



(i)
A lump sum distribution;



(ii)
Payment in approximately equal annual installments for a period not to exceed 10
years; or



(iii)
Payment in approximately equal monthly installments for a period not to exceed
10 years.



Payments of the distributable amount represented by all or a portion of the
balance in the Participant’s Total Deferred Cash Account shall be made in cash.


b)
A Participant may elect to have the amount represented by his Total Deferred
Cash Account distributed to him (or, in the case of an installment distribution,
commence to be distributed to him) as of the month next following the month of
the Participant’s Separation from Board Service or as of any later month that
follows his Separation from Board Service. Except as provided in Sections 7.3,
7.4 or 7.5, no distribution shall commence before or after such elected
distribution date; provided, however, that if the Company makes a distribution
within the permitted distribution period (as


9



--------------------------------------------------------------------------------



defined below) and the actual date of distribution is not within the direct or
indirect control of the Participant, such distribution shall be treated as
having been made on such elected distribution date. The “permitted distribution
period” for this purpose shall begin on the thirtieth day before the
Participant’s elected distribution date and shall end on the later of (i) the
last day of the calendar year that includes the Participant’s elected
distribution date, and (ii) the fifteenth day of the third month following the
Participant’s elected distribution date.


c)
In the event the Participant dies before receiving the entire distribution to
which he is entitled under the Plan, the provisions of Section 7.7 shall apply.



7.3    ACCELERATION OF PAYMENTS


Notwithstanding the provisions of Sections 7.1 and 7.2 and any Participant
election thereunder, the Company shall pay a Participant the amounts represented
by the balances credited to a Participant’s Total Deferred Cash Account in a
lump sum as of the first Valuation Date that is administratively reasonable
following the occurrence of any of the events or conditions identified below.
Such lump sum payment shall be equal to the amount, as determined by the
Administrator, as is reasonably estimated to be required to satisfy the purpose
of the accelerated payment. The events or conditions to which this Section 7.3
applies are:


a)
The Participant needs to avoid a violation of an applicable federal, state,
local, or foreign ethics law or conflicts of interest law.


b)
The Participant incurs state, local, or foreign tax obligations arising from
participation in the Plan that apply to a Plan interest before such interest is
otherwise payable from the Plan.


c)
The Plan is terminated and liquidated in accordance with generally applicable
guidance prescribed by the Commissioner of Internal Revenue and published in the
Internal Revenue Bulletin.


d)
Such other events or conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin which the Administrator, in its discretion, chooses to apply under the
Plan; provided, however, that a Participant shall have no direct or indirect
election as to the application of such events or conditions to his individual
circumstances.



Any payment under this Section 7.3 shall be contingent upon the Administrator’s
decision that a Participant has satisfied all material elements of an applicable
event or condition and that the Participant produces evidence to that effect
that is satisfactory to the Administrator. If any payment under this Section 7.3
is made and such payment is less than an amount that represents the entire Total
Deferred Cash Account maintained on the Participant’s behalf, the amount of such
payment shall offset any future payment from the Plan to the Participant or any
Beneficiary or other person who claims through the Participant.



10



--------------------------------------------------------------------------------



7.4    DELAY OF PAYMENTS


Notwithstanding the provisions of Sections 7.1 and 7.2 and any Participant
election thereunder, the Company may delay the payment of amounts represented by
the balances credited to a Participant’s Total Deferred Cash Account in
connection with any of the events or conditions identified below; provided,
however that, with respect to any given event or condition, the Administrator
shall treat Plan payments to all similarly-situated Participants in a reasonably
consistent manner:


a)
The Administrator reasonably anticipates that making scheduled Plan payments
will violate federal securities laws or other applicable law; provided that the
scheduled payments are then made at the earliest date at which the Administrator
reasonably contemplates that making the scheduled payments will not cause such a
violation.



b)
Such other events or conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin which the Administrator, in its discretion, chooses to apply under the
Plan; provided, however, that a Participant shall have no direct or indirect
election as to the application of such events or conditions to his individual
circumstances.



7.5    EMERGENCY CIRCUMSTANCES


Notwithstanding any other provision of this Plan, if the Administrator
determines, after consideration of a Participant’s application, that the
Participant has incurred a severe financial hardship (as defined below) the
Administrator may in its sole and absolute discretion direct that all or a
portion of the Participant’s Deferred Compensation Account balance be paid to
him. The payment shall be made in the manner and at the times specified by the
Administrator for payment; provided, however, such payment shall not be in
excess of that amount which is, in the discretion of the Administrator,
reasonably necessary to satisfy the financial hardship.


For purposes of this Section 7.5, a “severe financial hardship” shall mean a
financial hardship resulting from (i) an illness or accident of the Participant,
the Participant’s spouse, beneficiary or dependent, (ii) the Participant’s loss
of property due to casualty, or (iii) any other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant; provided, however, that such financial hardship is not or may
not be relieved through reimbursement or compensation from insurance or
otherwise, by cessation of deferrals of Board Compensation in future years, or
by liquidation of the Participant’s assets to the extent such liquidation would
not cause severe financial hardship.


7.6    AMENDMENT TO PAYMENT ELECTION


A Participant who is a Director who has not incurred a Separation from Board
Service may elect to defer the date at which payment of the amount represented
by his Total Deferred Cash Account will occur (or commence) and may elect a
change in his elected method of payment (or the default form of payment under
Section 7.1) by submitting a properly completed and executed Amendment Form to
the Administrator which indicates the period of additional deferral and/or the
desired method of payment; provided that:

11



--------------------------------------------------------------------------------





a)
Such election shall not be effective until 12 months after it is submitted to
the Administrator;


b)
Such election shall require that the payment with respect to which the election
is made shall be delayed for a period of not less than five years from the date
payment would have been made (or commence) absent the elected change; and



c)
If the election pertains to a delay in the payment of a Total Deferred Cash
Account from a specific year and month that the Participant previously elected
in his Election Form or a subsequent Amendment Form (or to which the Participant
has defaulted under Section 7.1) such election cannot be made less than 12
months before the date the payment was otherwise scheduled to be made (or
commence).



For purposes of this Article Seven, installment payments shall be treated as a
single payment.
    
7.7    PAYMENT UPON DEATH OF PARTICIPANT


In the event of a Participant’s death, the amount represented by the
Participant’s Total Deferred Cash Account (or, if the Participant began payment
prior to death, the remaining balance of such account) shall be paid by the
Company to the Participant’s Beneficiary in the form of a lump sum during the
month next following the month of the Participant’s death. Except as provided in
Sections 7.3 or 7.4, no payment to a Beneficiary under this Section 7.7 shall be
made before or after such identified payment date; provided, however, that if
the Company makes a payment within the permitted payment period (as defined
below) and the actual date of payment is not within the direct or indirect
control of the Beneficiary, such payment shall be treated as having been made on
such identified payment date. The “permitted payment period” for this purpose
shall begin on the day of the Participant’s death and shall end on the later of
(a) the last day of the calendar year that includes the identified payment date,
and (b) the fifteenth day of the third month following the identified payment
date.




ARTICLE NINE


CONSTRUCTION


This Appendix B is intended to memorialize the provisions of the Plan as it
pertains to amounts other than grandfathered amounts within the meaning of
guidance promulgated by the Internal Revenue Service pursuant to Section 409A of
the Code. As a result, the Administrator shall interpret and construe the terms
of this Appendix B so as to be consistent with such Internal Revenue Service
guidance. References or cross references to an identified Article, Section or
specific part thereof, shall refer to such Article, Section (or part) of this
Appendix B, unless otherwise qualified by the context.







12

